Citation Nr: 1731717	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for sacroiliac sprain and lumbar strain.

3.  Entitlement to an initial compensable rating for limitation of flexion, left hip.

4.  Entitlement to an initial compensable evaluation for limitation of rotation, left hip.

5.  Whether the appellant's mother should be established as her dependent parent for VA compensation purposes.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel

INTRODUCTION

The appellant served on active duty in the Army from May 1986 to August 2006.  She is the recipient of the Meritorious Service Medal, the Joint Service Commendation Medal on two occasions, the Army Commendation Medal on two occasions, the Army Achievement Medal on two occasions, and the Army Good Conduct Medal on six occasions.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision, a November 2013 administrative decision, and an April 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This matter was remanded by the Board in November 2015.  A Supplemental Statement of the Case (SSOC) was issued in April 2017.  

The Board notes that the April 2017 rating decision, which granted service connection for limitation of flexion, left hip, and limitation of rotation, left hip, considered them as part of the appeal for left hip strain.  They were discussed in the April 2017 SSOC and certified to the Board.

The Board also notes that, while this matter was in remand status, entitlement to service connection for radiculopathy, left lower extremity, was granted in an April 2017 rating decision, effective April 29, 2016.  This constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the appellant has initiated an appeal with the percentage or expiration date assigned.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, this issue is not in appellate status.  

A review of the record shows that the RO has substantially complied with all remand instructions for the claims of entitlement to initial evaluations in excess of 10 percent for left hip strain and sacroiliac sprain and lumbar strain.  The appellant and her representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether the appellant's mother should be established as her dependent parent for VA compensation purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the appellant the benefit of the doubt, the appellant's left hip strain has been manifested by symptoms that more nearly approximate a 20 percent rating for limitation of extension of the thigh for the entire period on appeal, beginning September 1, 2006.

2.  Affording the appellant the benefit of the doubt, the appellant's sacroiliac sprain and lumbar strain has been manifested by symptoms that more nearly approximate the criteria for a 20 percent rating for sacroiliac injury and weakness for the entire period on appeal, beginning September 1, 2006.

3.  A separate rating for limitation of flexion of the left hip, beginning April 29, 2016, would result in pyramiding.

4.  The appellant's left hip disability has not resulted in (1) limitation of rotation of the thigh such that she cannot toe-out more than 15 degrees; (2) limitation of adduction has not resulted in an inability to cross her legs; or (3) limitation of abduction such that motion is lost beyond 10 degrees for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for left hip strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5252 (2016). 

2.  The criteria for an initial rating of 20 percent for sacroiliac sprain and lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5024, 5236 (2016).

3.  The criteria for a separate initial compensable rating for left hip limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5252 (2016).

4.  The criteria for an initial compensable rating for left hip limitation of rotation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5253 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.


	B.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

      i.  Spinal Disorders

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71(a).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

		ii.  Hip and Thigh

The appellant's left hip strain, limitation of flexion, left hip, and limitation of rotation, left hip, have been evaluated analogously under 38 C.F.R. § 4.71a, Diagnostic Code 5019, applicable to bursitis.  Diagnostic Code 5019 requires that bursitis be rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved, which in this case is the hip and thigh.  Diagnostic Codes 5250 to 5255.
Diagnostic Code 5251 provides that a 10 percent rating is warranted for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Normal range of motion of the hip is 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is for flexion of the thigh that is limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Diagnostic Code 5253 provides that a 10 percent rating is warranted for limitation of rotation of the thigh where the veteran cannot toe-out more than 15 degrees.  A 10 percent rating is also warranted for a limitation of adduction such that the veteran cannot cross his or her legs.  A 20 percent rating is warranted for limitation of abduction in which motion is lost beyond 10 degrees.

		iii.  Musculoskeletal Disabilities Generally

In addition, when evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.

		iv.  Range of Motion Measurements

The Board notes that some of the private medical records in the claims file report range of motion as percentages rather than degrees.  As finder of fact, the Board may interpret these percentages and convert them to numerical data.  In this case, the Board finds that the percentages of range of motion are clear, and as such, these measurements will be considered in the evaluation of the appellant's claim.

100 percent of thoracolumbar flexion is 90 degrees; and 100 percent of extension, left and right lateral flexion, and left and right lateral rotation is 30 degrees.  100 percent of the combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

III.  Analysis

	A.  Evidence

A March 2006 clinical note is of record.  The thoracolumbar spine exhibited an abnormal appearance.  Lordosis was indicated.  Both sides of the lumbosacral spine exhibited tenderness on palpation of the transverse process.  Both sides of the iliolumbar region exhibited tenderness on palpation.  Active flexion of the lumbosacral spine was described as "fingertips to 3/4 shin."   Pain was elicited by extension.  A scouring test was positive at the left side of the sacroiliac joint.  Active extension of the spine was normal with pain.  Active lumbosacral spine rotation of both sides and lateral flexion of both sides was normal.  A straight-leg raising test was negative.  Patrick-Fabere tests were negative at the right and left sides of the sacroiliac joint.  Pain was elicited by left internal rotation of the hip.  Hips showed a normal appearance.  There was no tenderness on palpation, nor was there instability.  No tenderness was observed with ambulation of the hips.  Right hip range of motion was normal.  A left leg piriformis test was positive.  Left hip active flexion, active extension, active abduction, active adduction, active internal rotation, and active external rotation were all normal.  Ober's test was negative for both knees.  90-90 straight leg raising tests were normal for both legs.  Posture, both standing and sitting, was normal.  The appellant was noted to have lumbago.

Another March 2006 clinical note states that the thoracolumbar spine pain was elicited on flexion.  The thoracolumbar spine had a normal appearance and there was no tenderness on palpation.  The thoracolumbar spine demonstrated full range of motion.  There were no muscle spasms and there was no step deformity.  Straight-leg raising and contralateral straight-leg raising tests were negative.  Posture was normal.  Lumbago was diagnosed.  Imaging studies were taken.  Low back pain radiating into the left hip and leg was noted.

The appellant was afforded a VA physical examination in April 2006.  Of relevance to the issues before the Board, complaints of low back strain and left hip pain were noted.  Posture and gait were noted to be normal.  There was no kyphosis, lordosis, or significant scoliosis.  The appellant reported that she began experiencing low back pain in January 2005, although there was no initial injury.  The appellant reported a diagnosis of low back strain.  Muscle relaxer quarters were prescribed; and signs and symptoms disappeared eventually.  The appellant reported that she only currently had discomfort with certain movements, especially sitting and standing for long periods.  An immediate sharp pain would occur if she moved the wrong way; afterward, she would have difficulty moving.  Periodic massages helped her to recover.  The appellant reported currently being in very low, mild pain.  Numbness, tingling, or radiation down her legs was denied.  The appellant was able to completely flex and touch the tips of her fingers to the floor without difficulty.  

A March 2006 lumbar spine x-ray was noted to be normal.  The appellant was diagnosed with status post low back strain.  Thoracolumbar spine range of motion was noted to be normal, and there was no decrease in functional assessment during the examination.  The appellant reported that, since she had been going to physical therapy for her low back and right shoulder, she had been experiencing occasional left hip pain when the therapist manipulated her legs.  The appellant also notices the pain with increased sitting and squatting.  The appellant reported that her hip makes an occasional pop with squatting.  The appellant denied her left hip giving out; however, there was a chronic ache with walking.  

The appellant stated that the hip pain only began since she had been going to physical therapy.  There was full range of motion of the right hip without any difficulty.  The left hip had full range of motion, but there was pain noted in the inner groin area with lateral movements.  There was no tenderness to palpation.  The appellant had a current spinal x-ray, but there was no significant documentation regarding the left hip.  The appellant was noted to be under medical care with physical therapy for her lower back and right shoulder.  There was no pathology or etiology found to render a diagnosis; rather, only subjective pain was present.  Although the pain was subjective, the pain was of grave concern for the appellant, and it was noted to possibly be related to the physical therapy for her lower back.  It was noted that there were no range of motion findings in the examination report because there was no physical therapist provided for the VA Physical Exam Clinic.

The appellant was afforded a VA examination in December 2007 for her left hip.  The appellant reported a diagnosis of left hip pain.  It was not due to injury or trauma.  The appellant did not have weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  Pain located at the left hip had been present for three years.  The pain was noted to be constant, travel to the back, was characterized by aching, oppressing, and cramping, and an 8 on a scale of 10.  The pain could be elicited by physical activity and prolonged sitting.  Medication, including nonsteroidal anti-inflammatory drugs, was noted to relieve the pain.  

Range of motion testing revealed that both hips were within normal limits, with flexion to 125 degrees, abduction to 45 degrees, adduction to 25 degrees, extension to 30 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Regarding the left hip, pain was observed with (1) flexion of 110 degrees; (2) extension of 30 degrees; (3) external rotation of 60 degrees; and (4) internal rotation of 40 degrees.  There was no pain on left hip adduction or abduction.  The right hip was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The left hip was additionally limited by pain following repetitive use, with pain providing a major functional impact.  The left hip was not additionally limited following repetitive use by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limit to joint function in terms of range of motion.  Left hip x-ray findings were within normal limits.  The appellant was diagnosed with left sacroiliac chronic sprain and hip flexor strain.  The subjective factor was pain in the left hip with prolonged sitting.  The objective factors were tenderness at the sacroiliac joint, positive Patrick's and Gaenslen's signs, and pain with hip flexion against resistance.  The effect of the disability on the appellant's daily activities was pain with lifting, overhead work, bending, and prolonged sitting or standing.

The appellant was afforded a VA examination in December 2007 for her back.  The appellant reported a diagnosis of low back pain, which had existed for three years.  The appellant denied stiffness or weakness.  Pain was located at the low back and occurred three times per week, for six hours minimum on each occurrence.  The pain traveled to the upper back and the left hip.  The pain was described as sharp and a 6 on a scale of 10.  The pain was elicited by physical activity and prolonged sitting or standing.  Pain was relieved by rest.  The appellant could function with medication during pain.  Incapacitation due to her back was denied.  Posture and gait were within normal limits.  No assistive devices were used.  Examination revealed no evidence of radiating pain on movement.  There was no muscle spasm.  Tenderness on the left sacroiliac joint, with positive Patrick's and Gaenslen's signs, was noted.  There was no ankylosis of the lumbar spine.  

Range of motion testing revealed forward flexion of 90 degrees, and extension, right lateral flexion, left lateral flexion, right rotation, and left rotation of 30 degrees each.  Following repetitive use testing, pain limited joint function of the spine and pain had the major functional impact.  Additional limitation was not documented in degrees.  Fatigue, weakness, lack of endurance, or incoordination did not additionally limit the spine following repetitive use testing.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was asymmetry of spinal motion, full motion, segmental splinting, and normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve involvement.  Lumbar spine x-ray findings were within normal limits.  The appellant was diagnosed with chronic sacroiliac sprain left side.  The subjective factors were chronic low back and left hip pain.  The objective factors were tenderness at the sacroiliac joint and a positive Patrick's and Gaenslen's sign.  The effect of the disability on the appellant's daily activities was pain with lifting, overhead work, bending, and prolonged sitting or standing.  Straight leg raising tests were negative.

An April 2008 clinical note states that the appellant received a cortisone injection for her left hip pain in January 2008.

An August 2008 clinical note records that an MRI of the left hip was unremarkable.  

A September 2008 clinical note is of record.  The appellant presented with a one-month history of worsening left hip pain with some atrophy of the muscle in the left hip.  Mild tenderness was also noted.  An x-ray was taken and the impression was a normal left hip.  The assessment was musculoskeletal pain.

An October 2008 clinical note is of record.  The appellant reported constant pain in the left hip, which radiated down to the knee.  Pain with prolonged sitting and the use of an elliptical machine was noted.  An MRI denoted no significant abnormalities.  Examination revealed no obvious edema, ecchymosis, or deformity.  Tenderness upon palpation over the greater trochanter was noted.  Full range of motion at the hip was observed.  A Gillet test was positive.  Tenderness over the left sacroiliac joint was noted.  X-rays revealed no acute bony abnormalities.  The impression was sacroiliac joint dysfunction and left greater trochanteric bursitis.

An October 2008 low back/sacroiliac joint dysfunction evaluation is of record.  The appellant was diagnosed with sacroiliac dysfunction, which had been present for seven to eight months.  The appellant complained of left lower back pain, left hip pain, and iliotibial band pain.  Left lumbar paraspinals were more prominent than those on the right.  Range of motion testing was within normal limits.  Core muscle imbalance was noted, however.  Tightness and pain in the lower back were reported.

A statement from the appellant, received in January 2009, notes that her hip problem causes pain in her lower back and knee when she sits for more than 15 minutes, which impairs her driving and sleep.

Another January 2009 statement from the appellant notes that her physical therapist told her that the problem with her left hip causes pain in the left knee and lower back, and also causes her feet to sit incorrectly to compensate for her balance.

An August 2009 clinical note records lumbar flexion to 50 degrees, with no reversal of the lumbar spine, extension to 30 degrees, left lateral flexion to 35 degrees, right lateral flexion to 35 degrees, and sacral flexion to 60 degrees with decreased side glide to right.  Tenderness to palpation was noted at L4-L5.

A September 2009 clinical note records that lumbar flexion was to 50 degrees, extension was to 50 degrees, left lateral flexion was to 40 degrees, and right lateral flexion was to 45 degrees.  However, physical therapy treatment enabled her to achieve range of motion within normal limits.  The appellant reported that she no longer had burning pain in her hip, and that she was able to sit, walk, and perform daily activities with no pain.  The appellant reported occasional symptoms, but she was able to abolish them by following her home exercise program.

An April 2011 VA examination of the appellant's left hip is of record.  The appellant reported diagnoses of iliotibial band syndrome and sacroiliac joint dysfunction; the pain began during a military bodybuilding competition five years prior and has persisted.  The appellant reported strenuous training to build up her leg muscles, including squats and running.  The appellant reported weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  The appellant denied swelling, heat, redness, deformity, drainage, effusion, subluxation, or dislocation.  The appellant reported flare-ups as often as once per day, and that flare-ups lasted for 24 hours.  The severity was rated as a 9 on a scale of 10.  Flare-ups were precipitated by physical activity and stress.  Rest, over-the-counter medication, and TENS unit were noted to alleviate the flare-ups.  During flare-ups, functional impairment of pain when lying on the left side in bed and when she gets up from sitting was noted.  Difficulty with standing and walking, and pain from long walking and standing was reported.  The appellant denied any incapacitation in the past 12 months.  When the pain is severe, the appellant is unable to work out to maintain her health, and she occasionally has to go home from work.  Posture and gait were normal.  Right hip guarding was noted.  There was no guarding of the left hip.  There was no sign of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation of either hip.  

Range of motion of both hips was within normal limits.  Left and right hip range of motion testing revealed bilateral (1) flexion to 125 degrees; (2) extension to 30 degrees; (3) adduction to 25 degrees; (4) abduction to 45 degrees; (5) external rotation to 60 degrees; and (6) internal rotation to 40 degrees.  There was no additional limitation of motion upon repetitive use testing.  No pain on motion was noted.  Neither hip was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Left hip x-rays were within normal limits.  There was no change to the diagnosis of left hip strain.  The appellant's condition was noted to be active.  Subjective factors were pain on long standing and getting up from a chair.  Objective factors observed were guarding of motion and tenderness.

A July 2011 clinical note states that the appellant complained of left hip pain.  It was noted that the appellant was retired.  Active and passive range of motion were both within normal limits. 

An October 2011 clinical note states that the appellant reported continued hip pain and lower back pain.  Active lumbosacral range of motion was noted to be 75 percent limited with pain in all directions (180 degrees).

In a June 2012 physical therapy note, lumbosacral extension was measured to be 10 percent (3 degrees), flexion was 15 percent (13.5 degrees), left lateral rotation was 80 percent (24 degrees), right lateral rotation was 50 percent (15 degrees), left lateral flexion was 45 percent (13.5 degrees), and right lateral flexion was 45 percent (13.5 degrees).  Combined range of motion of the thoracolumbar spine was 82.5 degrees.  However, a note stated that she used her hamstrings.  In August 2012, however, range of motion was within normal limits.  

A July 2012 VA examination of the appellant's back is of record.  The appellant was diagnosed with sacroiliac sprain and lumbar strain, mild lumbar degenerative disc disease, and herniated disc of the lumbar spine.  The appellant reported that sacroiliac sprain and lumbar strain began in January 2005 and that, when she sits for a long period of time, her back tightens.  It has progressively worsened to the point that it now tightens when she sits down.  Sacroiliac sprain and lumbar strain were noted to have been diagnosed in October 2008.  Flare-ups were denied.  

Range of motion testing revealed forward flexion of 80 degrees, with objective evidence of painful motion beginning at 80 degrees, and extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation of 25 degrees each, with objective evidence of painful motion at 25 degrees.  There was no additional loss of range of motion following repetitive use testing.  There was no functional loss or impairment of the thoracolumbar spine.  The appellant had localized tenderness or pain to palpation at the middle lower back and the left lower back area.  Guarding and/or muscle spasm was present; however, it did not result in abnormal gait or spinal contour.  There were no neurologic abnormalities or findings related to the thoracolumbar spine.  Reflexes were present and sensory examination was normal, but straight leg raising test was positive bilaterally.  The appellant did not have intervertebral disc syndrome.  No assistive devices were used.  No arthritis was documented on imaging studies.  There was no vertebral fracture.  July 2012 x-rays revealed mild disc space narrowing at L4.  The impact on the appellant's ability to work was noted to be that she could not perform any work that would cause moderate to severe lower back pain or weakness of the lower extremities.  Posture and gait were within normal limits.

An October 2012 clinical note is of record.  The appellant complained of thoracic posterior pain.  She reported that the pain restricts activity and it is aggravated by looking downward, working on the computer, and driving.  Active range of motion testing of the thoracic spine revealed no limitation.

In a March 2013 physical therapy note, prior to physical therapy treatment, the appellant's range of motion of the lumbosacral spine was extension to 20 percent (6 degrees), flexion to 75 percent (67.5 degrees), left lateral rotation to 50 percent (15 degrees), right lateral rotation to 50 percent (15 degrees), left lateral flexion to 75 percent (22.5 degrees), and right lateral flexion to 100 percent (30 degrees).  Pain was noted on extension and flexion.  The appellant reported aching, burning, radiating, shooting, tingling, and strained pain.  The appellant stated that aggravating factors included sleeping less than two hours, sitting for 30 minutes, standing for 15 minutes, and walking for 15 minutes.  Following treatment, range of motion was within normal limits.  

In April and May 2013 physical therapy notes, lumbosacral extension was to 75 percent (22.5 degrees), flexion was to 100 percent (90 degrees), left lateral rotation was to 100 percent (30 degrees), right lateral rotation was to 100 percent (30 degrees), left lateral flexion was to 75 percent (22.5 degrees), and right lateral flexion was to 100 percent (30 degrees).  Combined range of motion was 225 degrees.  Pinching was noted on extension.  

In a later May 2013 physical therapy note, lumbosacral extension was 20 percent (6 degrees), flexion was 75 percent (67.5 degrees), left and right lateral rotation were 50 percent (15 degrees), left lateral flexion was 75 percent (22.5 degrees), and right lateral flexion was 100 percent (30 degrees) prior to treatment.  Following treatment, however, range of motion was within normal limits.

The appellant reported that she was doing well until November 2012, when she began having back pain that did not respond to stretching or the use of a TENS unit.  The appellant reported that she had changes at work around that time, which created further limitations on how often she could get up and move.  The appellant reported sitting and driving more, along with more stress at home.

A February 2013 clinical note records that the left hip had extremely limited range of motion.  However, measurements were not provided.

A May 2013 clinical note records that the appellant reported increasing back pain since November 2012.

June 2013 clinical notes from an orthopedist are of record.  The appellant presented with complaints of left hip and lower back pain.  An x-ray of the lumbosacral spine revealed well-preserved joint height, with no evidence of fracture, dislocation, disc space narrowing, or significant degenerative change.  Imaging studies of the left hip demonstrated no fracture or location, the joint was maintained, and there was no evidence of femoral acetabular impingement.  The provisional diagnoses were trochanteric bursitis and low back pain.  An MRI of pelvis revealed a small amount of soft tissue edema overlying the greater trochanters.  There was no evidence of fracture, dislocation, or muscular injury or tear.  The hips demonstrated no evidence of degenerative change or avascular necrosis.

A April 2015 VA examination of the appellant's left hip and thigh is of record.  The appellant was noted to have a left hip strain, diagnosed in 2006.  It was noted that there was no change in the diagnosis.  The appellant stated that the left hip strain began while competing in Army bodybuilding and has worsened due to her sedentary job, where she must sit for eight hours.  The appellant reported flare-ups which cause chronic pain.  This pain hinders sitting, standing, walking, and sleeping.  The appellant reported no functional loss or impairment.  

Range of motion testing for the left hip revealed (1) flexion of 0 to 120 degrees; (2) extension of 0 to 25 degrees; (3) abduction of 0 to 40 degrees; (4) adduction of 0 to 20 degrees; (5) external rotation of 0 to 55 degrees; and (6) internal rotation of 0 to 35 degrees.  Adduction was not limited such that the appellant was unable to cross her legs.  Range of motion itself did not contribute to a functional loss.  Pain was noted on examination of each range of motion, but it did not result in or cause functional loss.  The examiner did not note at what degree the onset of pain occurred.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the left hip joint.  There was no objective evidence of crepitus.  There was no additional loss of function or range of motion after repetitive use testing.  The appellant was examined immediately after repetitive use over time.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up.  The appellant reported constant moderate flare-ups of the left hip, each lasting two hours.  The examination neither supports nor contradicts the appellant's statements describing functional loss during a flare-up.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  The appellant did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The appellant did not use any assistive devices.  The appellant's left hip strain did not impact her ability to perform any type of occupational task.  Muscle strength was normal and there was no indication of atrophy.

An April 2015 VA back examination is of record.  The appellant was diagnosed with sacroiliac strain in 2000 and lumbar strain in 2000.  The appellant reports that her back had worsened and sitting made it worse.  The appellant reported flare-ups, which hurt when sitting or standing for a long period of time.  Range of motion testing revealed forward flexion to 85 degrees, with objective evidence of painful motion beginning at 85 degrees, and extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation each to 25 degrees, with objective evidence of painful motion beginning at 25 degrees for each.  There was no additional loss of range of motion following repetitive use testing.  Functional loss or impairment from less movement than normal and pain on movement were noted.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the spine.  There was no guarding or muscle spasm.  There were no neurological abnormalities or findings related to a back disability.  The appellant did not have intervertebral disc syndrome of the thoracolumbar spine.  No assistive devices were used.  Posture and gait were within normal limits.  There were contributing factors of pain, weakness, fatigability, and/or incoordination, but there was no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  There was no change to either diagnosis.

A March 2016 clinical note is of record.  Left hip pain was reported; it was noted that it was possibly bursitis.  The appellant reported that she had been seeing a physician for a left leg injury since a motor vehicle injury seven months ago.  Left hip pain was noted to have been present for the past seven months, not improving with physical therapy, since a motor vehicle accident in which a left leg and foot injury was incurred, to include a left fifth metatarsal fracture.  The appellant explained that, since she broke her foot in October 2015, she felt that her hips had been compensating from the way she was walking.  The pain was reported to be getting progressively worse.  The appellant's history of bursitis was noted.  The appellant described the pain as a 6 on a scale of 10 but medication helps temporarily.  Pain was noted to radiate down the left leg at times.  Numbness and tingling were denied.  There was no back pain.  An October 2015 clinical note states that the appellant reported a fracture of the left foot stepping on uneven ground.  It was noted that she was a Federal employee.  Range of motion of the spine and extremities was intact in March 2016.

The appellant was afforded a VA examination in April 2016 for her hips and thighs.  The appellant's claims file was reviewed.  A May 2016 diagnosis of bilateral bursitis was noted.  She stated that she was diagnosed with hip bursitis in 2013 by a private physician, with the left being worse than the right.  The appellant reported treatment of physical therapy, TENS, medication, heat, ice, and rest.  It was noted that the appellant fractured her foot last fall and that wearing a boot has worsened pain.  It was noted that the appellant was currently employed and had performed sedentary work since discharge from active duty.  The appellant reported missing 14 days of work in the previous 12 months due to her back.  The appellant was noted to have been out of work for three weeks after fracturing her foot in a work injury. The appellant was in a boot for a period of time thereafter.  Once the boot was removed, the appellant went through physical therapy.  

The appellant's symptoms were bilateral hip pain, intermittent on the right and constant on the left, which felt like burning, and radiated to the thigh and lower back.   It was noted that the appellant has been told that the symptoms were related to her lumbar spine rather than her hip.  The right hip pain did not radiate, but there was numbness of the bilateral buttocks.  The pain had been in the lateral hip previously, and was now in the left groin since the work-related injury.  Although steroid injections were used in the distant past, there was no response to them.  Flare-ups were denied.  The appellant reported functional loss or impairment in the form of limited sports and exercise, limited sexual positions, stiffness when driving or flying on hard seats, and trouble hovering over a toilet seat. 

Range of motion testing of the left hip revealed (1) flexion of 0 to 80 degrees; (2) extension of 0 to 20 degrees; (3) abduction of 0 to 40 degrees; (4) adduction of 0 to 25 degrees; (5) external rotation of 0 to 50 degrees; and (6) internal rotation of 0 to 35 degrees.  Adduction was not limited such that the appellant could not cross her legs.  Range of motion itself contributed to functional loss for the left hip because it prevents some exercises, certain sexual positions, and possibly some household chores that require working in awkward spaces such as cleaning the tub.  Pain was noted on flexion, extension, external rotation, and internal rotation; and pain was noted to cause functional loss for the left hip.  There was objective evidence of mild pain in the lateral hip near trochanter, extending into the left groin and down the lateral thigh.  There was no objective evidence of crepitus.  There was no additional loss of function or range of motion for either hip after repetitive use testing.  The appellant was examined immediately after repetitive use over time.  Functional ability of the left hip was significantly limited by pain and lack of endurance.  This could not be described in terms of range of motion, but it manifests with prolonged standing.  For the left hip, additional contributing factors of disability were less movement than normal due to ankylosis, adhesions, etc., weakened movement due to muscle or peripheral nerve injury, etc., and interference with standing.  There was no ankylosis of either hip.  There was no malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The appellant was noted not to use any assistive devices as a normal mode of locomotion.  Imaging studies revealed no degenerative or traumatic arthritis.  Functional impacts on occupational tasks included the need to avoid repetitive stairs, ladders, prolonged standing, and all running.

The appellant was most recently examined in April 2016.  She was diagnosed with degenerative arthritis of the spine.  The appellant was noted to have missed two weeks of work in the past 12 months due to back pain alone.  The pain was described as dull and aching in the bilateral lower back, which radiated into the sciatic notch area and occasionally into the lateral thigh.  The appellant described the pain as "low-grade," but it worsened with repetitive bending and long periods of sitting.  Tolerable exercises on a regular basis were noted to be weight training, elliptical, and treadmill.  The appellant had practiced yoga until the previous week, when she was advised to rest.  The pain was intermittent and was triggered with repetition.  The appellant reported that, when she had the pain, she also had cervical-area pain with tightness.  Flare-ups were noted.  Functional loss or impairment existed in that some exercise was limited including cycling, sitting long periods such as when driving or flying was precluded, and some household chores could only be done for short periods.  The appellant reported trouble with a push-lawnmower, although there was improvement since getting a self-propelled lawnmower.  Trouble gardening due to problems lifting and bending was also reported.  

Range of motion testing for the thoracolumbar spine revealed (1) forward flexion of 0 to 80 degrees; (2) extension of 0 to 30 degrees; (3) right lateral flexion of 0 to 30 degrees; (4) left lateral flexion of 0 to 30 degrees; (5) right lateral rotation of 0 to 30 degrees; and (6) left lateral rotation of 0 to 25 degrees.  Range of motion itself was noted not to contribute to functional loss.  Pain was noted on examination, but it did not cause or result in functional loss.  Pain on left lateral flexion and left lateral rotation was observed.  There was no evidence of pain with weight-bearing.  

There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  There was no additional loss of function or range of motion after repetitive use testing.  The appellant was not examined immediately after repetitive use over time; however, the examination was medically consistent with the appellant's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  

The examination was conducted during a flare-up.  Pain significantly limited functional ability with flare-ups.  The examiner was unable to describe the limitation in terms of range of motion, but stated that the limitation was due to diffusely painful range of motion due to no particular movement except bending.  There was no guarding or muscle spasm.  Interference with sitting was also noted, such that the appellant was unable to take long trips of two to four hours in a car or plane.  The appellant was noted to have radiculopathy in the left lower extremity.  The sciatic nerve was involved.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine.  The appellant did not have intervertebral disc syndrome.  The appellant did not use any assistive devices as a normal mode of locomotion.  Arthritis was documented on imaging studies.  The appellant did not have a thoracic vertebral fracture with loss of 50 percent or more of the height.  The impression of the imaging study was facet joint arthropathy, small annular tear at L1-2, and multilevel disc disease without significant spinal canal narrowing and with mild left neural foraminal narrowing at L1-2.  The appellant's spine disability impacted her ability to work in that she cannot perform repetitive lifting, bending, or carrying of heavy weights.  The VA examiner noted that the appellant's symptoms did not meet the definition of intervertebral disc syndrome; rather, they were more typical of sciatic neuritis at intervals that are triggered with overuse.

A June 2016 longitudinal analysis of the severity and functional impact of the appellant's left hip disability from 2006 to date is of record.  This analysis is based upon an examination of the appellant and a review of the claims file.  The VA examiner opined that trochanteric bursitis is primarily an overuse phenomena that responds to rest, nonsteroidal anti-inflammatory drugs, and gentle exercises to strengthen the surrounding musculature.  The examiner noted that, since 2006, there were flare-up periods which increased absenteeism and prolonged periods of no flares.  The examiner noted that the appellant's case is complicated by motor vehicle accidents and Workman's Compensation claims for injuries in the same areas.  The examiner noted that, because the appellant failed to appear for a hip evaluation appointment in 2010, it is safe to assume that the condition likely resolved without the recommended physical therapy.  The VA examiner observed that the appellant appeared to have had more problems with her left hip in the past year than she had in prior years, dating back to 2010.  The appellant was noted to have maintained employment in a sedentary position.  The examiner opined that the appellant's mental health issues are also impacting her medical issues, such as increasing depression causing increased pain.  Due to the wax and wane characteristics of both of the appellant's disabilities, the prior VA examinations are more likely than not an honest reflection of her problems at the time.  Hip bursitis and tendonitis are not seen as progressive medical conditions, per the VA examiner.

B.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain.

The Board notes that the appellant's left hip strain was rated under Diagnostic Code 5019-5252 until April 2017, when the RO changed the Diagnostic Code to 5019-5251.  No reason for this change was provided, although any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 525, 629 (1992).  As best the Board can determine, the change was made because entitlement to service connection for limitation of flexion, left hip, was granted in April 2017, under Diagnostic Code 5019-5252, effective April 29, 2016.

Diagnostic Code 5251 has a maximum rating of 10 percent, while Diagnostic Code 5252 has a maximum rating of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252.

If the Diagnostic Code for left hip strain were to remain 5019-5251, the appellant would be in receipt of the maximum 10 percent schedular rating.  However, for the reasons explained below, the appellant's left hip strain more nearly approximated a 20 percent rating under Diagnostic Code 5252 for the entire period on appeal.  Thus, the Board has changed the Diagnostic Code for left hip strain back to 5019-5252.

During the December 2007 contracted examination, hip flexion was normal, to 125 degrees.  However, pain was noted to provide a major functional impact, limiting use of the hip following repetitive use.  The appellant received a cortisone injection for her left hip pain in January 2008.  Although full range of motion was observed in October 2008, constant pain in the left hip was reported, along with pain from prolonged sitting or the use of the elliptical machine.  The appellant reported in January 2009 that her hip causes pain when she sits for longer than 15 minutes, which interfered with driving and sleep.

The appellant reported weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain of the left hip during the April 2011 contracted examination.  Daily flare-ups were reported.  Range of motion was within normal limits; and no pain on motion was noted.

During the April 2015 contracted examination, the appellant reported constant, moderate flare-ups, which caused pain that hindered sitting, standing, walking, and sleeping.  Flexion of the hip was 120 degrees.  Pain on range of motion was noted, but it did not result in or cause functional loss.  During the April 2016 VA examination, the appellant reported functional loss and impairment in the form of limited sports and exercise, limited sexual positions, stiffness when driving or flying on hard seats, and trouble hovering over a toilet seat.  Hip flexion was 80 degrees.  Range of motion was noted to contribute to functional loss because it prevented exercise, certain sexual positions, and possibly some household chores.  Pain on flexion, extension, external rotation, and internal rotation was noted.  Pain was noted to cause functional loss.  Functional ability was significantly limited by pain and lack of endurance, although it could not be described in terms of range of motion.

The June 2016 longitudinal analysis noted that the appellant's hip disability waxed and waned in severity throughout the period on appeal.  The VA examiner also opined that the appellant's mental health issues, including her service-connected depression impacted her hip problems, explaining that, when depression increased, hip pain did as well.  The VA examiner stated that, due to the wax and wane characteristics of the appellant's hip disability, the prior examination reports were more likely than not accurate reflections of her problems at the time of the examinations.  
The Board finds that the appellant is competent to reports symptoms observable by a layperson, including pain.  The appellant's VA and contracted examination reports indicate that a rating in excess of 10 percent is not warranted.  However, the private treatment records show that the appellant has been engaged in various physical therapy programs for her left hip from 2008 forward.

A review of the record indicates that the appellant has experienced functional limitation due to pain and flare-ups throughout the period on appeal.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is evidenced by the VA and contracted examination reports, and the appellant's physical therapy records.

Despite the appellant's VA examination reports showing that a rating in excess of 10 percent was not warranted on the days on which the examinations occurred, a review of the entire record clearly indicates that the appellant's left hip strain waxed and waned in severity.  Indeed, the June 2016 longitudinal analysis noted numerous flare-up periods, during which absenteeism increased, and prolonged periods of time during the appeals period where no flare-ups occurred.  

Due to the flare-ups and functional loss due to pain, the Board finds that the appellant's left hip disability more nearly approximated a 20 percent rating during the periods in which her disability was more severe.

The Board is unable to pinpoint the exact dates that the appellant's left hip strain more nearly approximated a 20 percent rating versus a 10 percent rating.  Thus, affording the benefit of the doubt to the appellant, the Board finds that the appellant's left hip strain more nearly approximated a 20 percent rating for the entire period on appeal.

There is no clear indication in the record that the appellant may be entitled to a rating in excess of 20 percent for her left hip strain.  The appellant's left thigh flexion was not limited to 20 or fewer degrees, and there was no ankylosis, during any portion of the period on appeal.

C.  Entitlement to an initial evaluation in excess of 10 percent for sacroiliac sprain and lumbar strain.

The April 2006 VA and December 2007 VA examinations revealed normal range of motion of the thoracolumbar spine.  The December 2007 examination noted major functional impact from pain, although it was not documented in degrees.  Range of motion was within normal limits in October 2008, although tightness and pain were reported.  An August 2009 clinical note records lumbar flexion to 50 degrees and sacral flexion to 60 degrees, although it is unclear whether these were different measurements or the result of a typographical error.  Regardless of which measurement is considered, a maximum 20 percent rating would be warranted based on that August 2009 clinical note.  Lumbar flexion was recorded as 50 degrees in September 2009.  Combined range of motion was 180 degrees in October 2011.

The June 2012 physical therapy note recorded 13.5 degrees of lumbosacral flexion and combined range of motion of 82.5 degrees.  However, just one month later, during the July 2012 contracted examination, forward flexion was 80 degrees, and combined range of motion was 205 degrees.  Range of motion was within normal limits per an August 2012 physical therapy note and an October 2012 clinical note.  Thus, the Board finds that the June 2012 range of motion measurements are an outlier and of limited probative value in determining the disability rating.

After a physical therapy treatment in March 2013, range of motion of the thoracolumbar spine was within normal limits.  In April and May 2013, forward flexion was 90 degrees and combined range of motion was 225 degrees.  Later in May 2013, following a physical therapy session, range of motion was within normal limits.  Increasing back pain since November 2012 was reported in May 2013.

The April 2015 VA back examination revealed forward flexion to 85 degrees and combined range of motion of 210 degrees.  Flare-ups were reported, as was worsening back pain, which sitting made even worse.  Functional loss or impairment from less movement than normal and pain on movement was noted.  A March 2016 clinical note states that range of motion of the spine was intact.  During her April 2016 VA examination, the appellant reported having missed two weeks of work in the past twelve months due to back pain.  Functional loss or impairment was noted, as were flare-ups.  Forward flexion was 80 degrees and combined range of motion was 225 degrees.  Pain was noted upon examination.  The examination was medically consistent with the appellant's descriptions of functional loss with repetitive use over time.  Pain was noted to significantly limit functional ability with flare-ups, although the examiner was unable to describe this limitation in terms of range of motion.  The appellant was noted to be unable to sit for long trips of two to four hours in a car or plane.

The appellant's VA examination reports indicate that a rating in excess of 10 percent is not warranted based solely on range of motion, while the appellant's private medical records indicate that a rating of 20 percent is warranted, at least for some portions of the period on appeal.   A review of the record indicates that the appellant has experienced functional limitation due to pain and flare-ups throughout the period on appeal.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the appellant is competent to reports symptoms observable by a layperson, including pain.  Despite the appellant's VA and contracted examination reports showing that a rating in excess of 10 percent was not warranted on days on which the examinations occurred, the record clearly indicates that the appellant's sacroiliac sprain and lumbar strain waxed and waned in severity. 

Due to the flare-ups and functional loss due to pain, the Board finds that the appellant's thoracolumbar spine disability more nearly approximated a 20 percent rating during the periods in which her disability was more severe.

The Board is unable to pinpoint the exact dates that the appellant's sacroiliac sprain and lumbar strain more nearly approximated a 20 percent rating versus a 10 percent rating.  Thus, affording the benefit of the doubt to the appellant, the Board finds that the appellant's sacroiliac sprain and lumbar strain more nearly approximated a 20 percent rating for the entire period on appeal.  There are no additional neurological complications that may be separately evaluated other than those that are already assigned.  

There is no clear indication in the record that the appellant may be entitled to a rating in excess of 20 percent for her sacroiliac sprain and lumbar strain.  The appellant did not have ankylosis of the thoracolumbar spine for any portion of the period on appeal, nor was flexion 30 degrees or less, aside from the outlier measurement discussed above.  The appellant did not have intervertebral disc syndrome at any point during the period on appeal.

D.  Entitlement to initial compensable evaluations for limitation of flexion, left hip, and limitation of rotation, left hip.

There is nothing in the record to indicate, nor is it contended by the appellant or her representative, that a compensable rating is warranted for either of the two additional aspects of disability of the left hip.  It is unclear if these issues are even on appeal, although they were certified to the Board.  The Board notes that the pain and resulting functional limitation from these particular ranges of motion is contemplated in the evaluation for left hip strain, which the Board has increased to 20 percent, as discussed above.  Because this 20 percent rating is for the entire period on appeal, beginning September 1, 1996, this is more beneficial to the appellant than instead granting that 20 percent rating only for this new service-connected disability because the effective date is April 29, 2016.

Indeed, because the Board changed the Diagnostic Code for left hip strain back to 5019-5252, providing a second compensable rating for limitation of flexion, left hip, would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203 (1993).

With respect to limitation of rotation of the left hip, the appellant's left hip disability has not resulted in (1) limitation of rotation of the thigh such that she cannot toe-out more than 15 degrees; (2) limitation of adduction has not resulted in an inability to cross her legs; (3) limitation of abduction such that motion is lost beyond 10 degrees during any portion of the period on appeal, beginning April 29, 2016.

E.  Entitlement to a total disability rating based on individual unemployability (TDIU).

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of her service-connected disabilities, consideration of a TDIU is not warranted.  There is competent and credible evidence that the appellant is employed.  There is no evidence that the position is not substantially gainful.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to an initial evaluation of 20 percent for left hip strain is granted.

Entitlement to an initial evaluation of 20 percent for sacroiliac sprain and lumbar strain is granted.
Entitlement to an initial compensable rating for limitation of flexion, left hip, is denied.

Entitlement to an initial compensable evaluation for limitation of rotation, left hip, is denied.


REMAND

38 C.F.R. § 3.250 provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together; (3) $185 for each additional "member of the family" as defined in paragraph (b)(2). 38 C.F.R. § 3.250(a)(1).

Where the income exceeds the monthly amounts stated in 38 C.F.R. § 3.250(a)(1), dependency will be determined on the facts in the individual case under the principles outlined in 38 C.F.R. § 3.250(b).  38 C.F.R. § 3.250(a)(2).  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  Id.

Dependency will be held to exist if the father or mother of the veteran does not have an income sufficient to provide reasonable maintenance for such father or mother and members of his or her family under legal age and for dependent adult members of the family if the dependency of such adult member results from mental or physical incapacity.  38 C.F.R. § 3.250(b).  The term "reasonable maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. § 3.250(b)(1).
The fact that the veteran has made habitual contributions to the father or mother, or both, is not conclusive evidence that dependency existed but will be considered in connection with all other evidence.  38 C.F.R. § 3.250(c).

A Statement of Dependency of Parent was received in July 2012.  The appellant's mother reported monthly income totaling $1,779.00 and expenses totaling $1,082.00.  It was noted that there were no persons in the mother's household dependent solely upon her support.  Both the appellant and her mother signed the statement, and their addresses were the same.  It was noted that the appellant's mother had medical bills due to two collapsed lungs, pneumonia, hospitalization, and continued need of oxygen, her credit card limit had been reached, and she was now unemployed.

VA determined that the appellant's mother could not be considered to be a dependent for VA compensation purposes in a November 2013 administrative decision.  It was noted that the appellant's mother had a monthly income of $1,816.00 and monthly expenses of $954.87.  Thus, the appellant's mother's expenses did not reduce her income within the allowable limits to establish conclusive dependency.  Further, it was noted that the appellant did not state that she contributed to her mother's support, based on the evidence provided.  The appellant's mother was noted to live in her own separate residence.  Factual dependency for the appellant's mother was thus denied.  VA concluded that the appellant's mother had reasonable maintenance for housing, food, clothing, and medical care sufficient to sustain life, as well as items beyond the necessities of life suitable and consistent with the mother's mode of life.

In her Notice of Disagreement, received in December 2013, the appellant explained that she provided her mother with a residence, and paid for electric, water, gas, sewage, car insurance, mortgage, homeowner's insurance, and homeowner's association fees.  The appellant stated that her mother is trying to pay substantial medical bills totaling $175,000, accumulated while ill in 2012.  The appellant stated that her mother is no longer able to work and survives solely off of her Social Security disability income.  The appellant stated that her mother is on her health insurance policy but can only be seen at military facilities, which requires the appellant or her husband to take time off work to take her to appointments, as no public transportation is available.  The appellant stated that, now that her mother has access to better healthcare, more medical issues have been discovered.  The appellant reported that her mother has diagnoses of chronic obstructive pulmonary disease, diabetes, arthritis of the hands, feet, back, and hips, acid reflux, and degenerative bone disease in her back.  The appellant states that, without her family's assistance, there is no way her mother could survive on her own.  The appellant stated that the Defense Enrollment Eligibility Reporting System (DEERS) has enrolled her mother as a dependent and that she would be claiming her mother as a dependent when she filed her taxes.

A statement from the appellant, dated March 2014 and received by VA in May 2014, is of record.  The appellant explained that she moved her mother cross-country due to health reasons.  Her mother was working two jobs and caring for the appellant's grandmother.  The appellant stated that her mother could no longer work; thus, the appellant's grandmother had to be put into a nursing home and the appellant's mother moved nearer to the appellant.  The appellant stated that she has applied to have her mother added as a dependent on her health insurance.  The appellant also stated that she claims her mother as a dependent for tax purposes.  The appellant states that she is paying for everything for her mother.

A statement from the appellant's mother was received in October 2014.  The mother stated that the appellant provides for her 100 percent.  She stated that the appellant and her husband relocated her cross-country at their expense and that she currently lives in the appellant's townhome.  The mother stated that that the appellant pays for the mortgage, home warranty insurance, electricity, gas, water, cable, internet, home phone, cellular phone, car insurance, health care, groceries, entertainment, and vacations.  The statement notes that bill statements are attached.  However, none were received with the statement.

A November 2014 administrative decision states that factual dependency could not be established, based on the appellant's mother's statement that appellant provides for her, because the mother has $1,779.00 of monthly income. It was concluded that it was reasonable that some part of the mother's income be consumed for her maintenance.

A March 2015 Statement of the Case determined that the appellant's mother was not considered a dependent for VA purposes either under conclusive dependency or factual dependency.  Regarding conclusive dependency, the appellant's mother's income exceeded $400.00.  With respect to factual dependency, there was no indication that the appellant's mother had any qualifying dependents and, although the appellant was paying expenses for her mother, the mother's monthly income was sufficient to provide for reasonable maintenance. 

The Board notes that, since the April 2017 Supplemental Statement of the Case was issued, the appellant submitted copies of (1) her 2013 federal tax return, showing that she claimed her mother as a dependent; (2) a personal care agreement between the appellant and her mother, which states that the mother will pay the appellant $400.00 monthly for room and board, signed in May 2017; (3) receipt of a June 2017 $400.00 funds transfer; (4) medical bills for the appellant's mother's care; (5) power of attorney for health care, in which the appellant's mother granted power of attorney for health care to the appellant, signed in April 2017; and (6) power of attorney, in which the appellant's mother granted power of attorney to the appellant, signed in May 2017.

It is unclear who paid the bills submitted, or if they have yet been paid.  Thus, a remand is required in order to obtain more information from the appellant regarding who paid those bills, and if they have been paid.
The Board again notes the need for the appellant to submit financial records (income and expenses) related to the expenses that she has paid on behalf of her mother.  The fact that the appellant has made habitual contributions to her mother is not conclusive evidence that dependency exists but is considered in connection with all other evidence.  38 C.F.R. § 3.250(c).  The appellant should itemize and provide supporting documentation (if possible) for her mother's monthly expenses.

The Board notes the appellant's May 2014 statement that her mother could no longer care for the appellant's grandmother; and the appellant's grandmother was thus placed into a nursing home.  It is unclear if the appellant's mother is paying for the appellant's grandmother's nursing home care.  If so, the Board invites the appellant to submit documentation of this, in case the appellant's grandmother is a dependent of the appellant's mother due to mental or physical incapacity and some portion of the appellant's mother's income is used to provide reasonable maintenance for the appellant's grandmother, which would further reduce the appellant's mother's monthly income.  38 C.F.R. § 3.250(b).

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the appellant as to who paid the medical bills, of which copies were received by VA in June 2017.  

Inform the appellant of the need for her to submit financial records (income and expenses) related to the expenses that she has paid on behalf of her mother.  The fact that the appellant has made habitual contributions to her mother is not conclusive evidence that dependency exists but is considered in connection with all other evidence.  38 C.F.R. § 3.250(c).  The appellant should itemize and provide supporting documentation (if possible) for her mother's monthly expenses, along with those expenses paid by the appellant, including medical bills, utilities, mortgage, food, clothing, transportation, personal care items, insurance (car and other), and additional caregiver costs.  The appellant should also submit documentation related to her mother's payment of medical bills and should provide a recent and updated accounting of her mother's income and paid expenses.  The appellant should be informed that she might submit copies (or originals) of bills, receipts, letters, or other documentation that might verify the expenses that she reports for herself and her mother.

Invite the appellant to submit documentation that shows that the appellant's grandmother is a dependent of the appellant's mother due to mental or physical incapacity and some portion of the appellant's mother's income is used to provide reasonable maintenance for the appellant's grandmother.

All attempts to request this information from the appellant should be documented in the claims file.

2.  After completing the above action to the extent possible, the matter should be readjudicated by the AOJ.   If the benefit sought is not granted in full, a Supplemental Statement of the Case should be issued and the appellant should be provided a reasonable opportunity to respond; then the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


